Citation Nr: 1519588	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-44 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to August 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and there is no probative evidence of record establishing exposure to any herbicides, including Agent Orange, during the Veteran's active duty.

2.  The Veteran's diabetes mellitus, type II, did not manifest to a compensable degree within one year of discharge from active duty.

3.  The evidence of record does not show that it is at least as likely as not that the Veteran's diabetes mellitus, type II, was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claim, the RO's September 2007 letter to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's available service treatment records and all identified post-service VA and private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Board acknowledges that the Veteran was not provided a VA examination pursuant to the above-captioned claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(I); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As will be discussed herein, the evidence of record does not establish the existence of an in-service event, injury, or disease.  Additionally, the Veteran's diabetes mellitus, type II, did not manifest during an applicable presumptive period, and there is otherwise no indication that the Veteran's diabetes mellitus, type II, may be associated with the Veteran's service or a service-connected disability.  Consequently, a VA examination is not required.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In August 2007, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, which he contends is due to in-service exposure to herbicides.

Service connection may be presumed for certain diseases, including diabetes mellitus, type II, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall  be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii).

Service in the Republic of Vietnam requires physical presence on the landmass or inland waterways of the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196-97 (Fed. Cir. 2008).  Service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  Id.; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The record does not show, and the Veteran does not contend, that he ever served in the Republic of Vietnam.  An October 2007 response from the National Personnel Records Management Center indicates that there is no evidence in the Veteran's claims file to substantiate any service in the Republic of Vietnam.  Likewise, in an October 2007 written statement, the Veteran confirmed that he did not serve in the Republic of Vietnam.  Accordingly, herbicide exposure may not be presumed based on service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§  3.307(a)(6), 3.309(e).  However, the Veteran is not precluded from establishing actual exposure to herbicides during service.  See Haas, 525 F.3d at 1197.  

In an October 2007 written statement, the Veteran indicated that he was unsure of whether he may have had exposure to herbicides in the waters offshore of Vietnam.  Additionally, in his November 2010 substantive appeal, the Veteran asserted that during the evacuation of Vietnam, he assisted in unloading cargo and Vietnamese families traveling from Vietnam to Guam.  

The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran's assertions regarding the possibility of secondary exposure to herbicides by way of contact with people and cargo traveling from Vietnam is mere speculation.  The Veteran himself admitted that he was unsure of whether he was exposed to any herbicides while serving offshore of Vietnam.  Thus, the Board assigns little probative value to the Veteran's statements that he may have had secondary exposure to herbicides.  Furthermore, an October 2007 response from the National Personnel Records Management Center indicates that there is no evidence that the Veteran was exposed to any herbicides during service.  

In the absence of qualifying service in the Republic of Vietnam or evidence of actual exposure to herbicides, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to any herbicidal agent during service.  Accordingly, presumptive service connection due to herbicide exposure is not warranted.  See 38 U.S.C.A. § 1116(f). 

Notwithstanding the lack of evidence to support service connection on a presumptive basis, service connection may still be established on a nonpresumptive direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes a current diagnosis of diabetes mellitus, type II.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event, injury, or disease, as found above, the Veteran's assertions of the possibility of secondary herbicide exposure are not sufficient to establish exposure to an herbicidal agent.  The Veteran has not asserted that he sustained any other in-service event, injury, or disease.  In an October 2007 written statement, the Veteran indicated that his diabetes mellitus, type II, had its onset approximately two and a half years earlier, nearly 30 years after discharge from active duty.  Service treatment records confirm that the Veteran did not receive treatment for or a diagnosis of diabetes mellitus, type II, during service.  Thus, there is no evidence of record linking the Veteran's  diabetes mellitus, type II, to service.

Additionally, as the Veteran's diabetes mellitus, type II, did not manifest within one year of discharge from active duty, the Veteran is not entitled to presumptive service connection based on a diagnosis of diabetes manifesting to a compensable degree within one year of active duty.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As there is no probative evidence of record indicating that the Veteran's diabetes mellitus, type II, was incurred in, due to, or aggravated by his active duty, service connection for diabetes mellitus, type II, is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


